In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-196 CR

 ______________________


JOSEPH VERNON METOYER A/K/A JOSEPH METOYER, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
 Jefferson County, Texas

Trial Cause No. 07-00396




MEMORANDUM OPINION
	On February 25, 2008, the trial court sentenced Joseph Vernon Metoyer a/k/a Joseph
Metoyer, Jr.  on a conviction for possession of a controlled substance.  Metoyer filed a notice
of appeal on April 14, 2008.  The trial court entered a certification of the defendant's right
to appeal in which the court certified that this is a plea-bargain case and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certification to the Court of Appeals.
	On April 25, 2008, we notified the parties that we would dismiss the appeal unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
								______________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered May 21, 2008
Do Not Publish
 
Before McKeithen, C.J., Gaultney and Kreger, JJ.